TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00485-CR


In re Thomas J. Barry


Raul Martinez, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 1010920, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Raul Martinez's appeal from a judgment
of conviction for aggravated assault.  The subject of this proceeding is Thomas J. Barry, appellant's
counsel.
Appellant's brief in this cause was originally due November 1, 2002, but the time for
filing was extended two times on counsel's motion.  On February 1, 2002, in granting the second
motion, this Court ordered counsel to tender a brief on appellant's behalf no later than February 20,
2002.  Counsel failed to file a brief as ordered.
Thomas J. Barry is ordered to appear in person before this Court on the 17th day of
April, 2002, at 8:30 o'clock a.m., in the courtroom of this Court, located in the Price Daniel, Sr.
Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to show cause
why he should not be held in contempt and sanctions imposed for his failure to obey the February 1, 
2002, order of this Court.  This order to show cause will be withdrawn and the said Thomas J. Barry
will be relieved of his obligation to appear before this Court as above ordered if the Clerk of this
Court receives appellant's brief by April 15, 2002.
It is ordered March 22, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish